Order issued July 25, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01170-CR
                      ________________________________________

                          KERRY WAYNE CLARK, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                      Before Justices Bridges, Francis, and Lang-Miers

      Based on the Court’s opinion of this date, we GRANT the March 24, 2013 motion of

Ronald L. Goranson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Ronald L. Goranson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Kerry Wayne Clark, TDCJ No. 1867208, Hutchins State Jail, 1500 Langdon Road, Dallas,

Texas, 75241.



                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE